Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
3. (currently amended) The vapor provision system of claim1, wherein the collar comprises a second flange arranged to seal to a second surface of the wall of reservoir around the opening.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Clement et al. (US 10285444) is the closest prior art of record regard to the instant invention in claim 1. However, Clement does not teach: “wherein the collar comprising a first flange arranged to seal to a first surface of the wall of the reservoir around the opening”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 1. These limitations, in combination with the remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
	Claims 3-19 are dependent on claim 1 and are therefore allowable.
With regard to claim 20, Clement et al. (US 10285444) is the closest prior art of record regard to the instant invention in claim 20. However, Clement does not teach: “wherein the collar comprising a first flange arranged to seal to a first surface of the wall of the reservoir around the opening and the collar mounted around the liquid transport where the liquid transport passes through the opening in the wall of the reservoir”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 20. These limitations, in combination with the remaining limitations of claim 20, are neither taught nor suggested by the prior art of record, therefore claim 20 is allowable.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831